DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 4 has no reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it should refers to purported merits or speculative applications of the invention in the last sentence. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As there are no claim limitations that use the word “means” or “step”, there are no claims being interpreted under 35 U.S.C. 112(f). Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reliably" in claim 2 is a relative term which renders the claim indefinite.  The term "reliably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of substantive examination, the examiner is interpreting this limitation as . Being capable of moving axially implies reliably moving axially.
The term "about" in claim 15 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the applicant does provide reasoning for the length of the device being exactly 26 cm (page 9, section 3), the phrase “about 26 cm” implies there is an acceptable range around 26 cm, and there is no explanation of what that acceptable range is. For the purposes of substantive examination, the examiner is interpreting this limitation as the length of the device being between 15 and 40 cm. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-10, 12-13, 15, 17-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spruce (US -2010/0113966 Al, hereinafter Spruce).
Regarding Claim 1, Spruce discloses a device for measurement of mechanical properties of a tissue in a subject, the device comprising: 
a dumbbell comprising an elongated shaft (Element 403, Figs 4 and 5; the inside diameter of the housing can be considered a shaft), the shaft being affixed at a first end to a pen tip for contacting the tissue (Element 517, Fig. 5), the shaft being affixed at a second opposite end to a terminal member (Element 515, Fig. 5; this is a terminal member of the physically sensing portion of the device); 

one or more pressure sensors (Element 507, Fig. 5 and Element 513, Fig. 5; element 507 can act as a pressure sensor; Element 513 senses displacement because of a force from the compression spring, which itself can come from a displacement of the probe tip via an applied presssure) that are in physical communication with the terminal member (Elements 513 can measure displacement of the element 509, which 515 terminates, [0058]), the sensor(s) generating a signal that indicates a force exerted on the terminal member by the pen tip via the shaft (“513 detects…the displacement of the actuator piston 509 with respect to the sensor 513”, [0059]; the displacement is due to a force exerted on the terminal member via a compression spring, Fig. 5, [0059]).  
Regarding Claim 2, Spruce discloses the device of claim 1, wherein the linear actuator can be configured to reliably and repeatedly move the shaft axially over a constant distance (The linear actuator can be configured to apply a certain amount of force, [0067]; thus, the linear actuator is also capable of being configured to be repeatedly moved a certain distance).  
Regarding Claim 3, Spruce discloses the device of claim 1, wherein the pen tip is conical in shape, an apex of the cone being oriented to contact the tissue when the device is operated (See Element 517 in Fig. 5, and Fig. 9).  
Regarding Claim 5, Spruce discloses the device of claim 4, wherein a radius of the terminal member is larger than a radius of the pen tip (See Fig. 5).  
Regarding Claim 6, Spruce discloses the device of claim 5, wherein the shaft has a cylindrical shape (See Figs. 4-5).  
Regarding Claim 9, Spruce discloses the device of claim 1, wherein the mechanical properties to be measured include tissue stiffness (As the device of Spruce is capable of measuring tissue stiffness, it reads on this functional language). 
Regarding Claim 10, Spruce discloses the device of claim 1, wherein the signal is an electrical signal (“The actuator and sensor module 501 is in electrical connection with the printed circuit board 503”, [0050]).  
Regarding Claim 12, Spruce discloses the device of claim 1, further comprising a dumbbell shell that encloses all or part of the dumbbell (Element 403, Figs 4 and 5; the outside diameter of the housing can be considered a dumbbell shell).  
Regarding Claim 13, Spruce discloses the device of claim 1, wherein the subject is a human subject (Fig. 9 clearly shows device being used by a human subject).  
Regarding Claim 15, Spruce discloses the device of claim 1, wherein a length of the device is about 26 cm (See Fig. 9; the size of the device in relation to a human hand implies a length of about 26 cm, or at least 26 ± 15 cm).
Regarding Claim 17, Spruce discloses the device of claim 1, wherein the device is used in vivo (As this is functional language, and the device of Spruce is capable of being used in vivo, Spruce reads on this limitation).  
Regarding Claim 18, Spruce discloses the device of claim 1, wherein the device is used ex vivo (Fig. 9 clearly shows the device being used ex vivo).  
Regarding Claim 19 Spruce discloses the device of claim 1, wherein the pen tip, the terminal member and the shaft are all formed of stainless steel (“other materials may be used to manufacture the housing, nose 405, and end cap 415 such as…stainless steel”, [0056]).  
Regarding Claim 21, Spruce discloses the device of claim 1, wherein the device is portable (Fig. 9 clearly shows the device to be portable).  
Regarding Claim 23, Spruce discloses the device of claim 1, further comprising a display (Element 409, Fig. 4) that displays a tissue stiffness quantity to a user (“for displaying information to a user”, [0046]; as the modified device is used to detect tissue stiffness, the information displayed would thus be tissue stiffness information).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce in view of Shishido et al (EP 0085813 A1, hereinafter Shishido).
Regarding Claim 4, Spruce discloses the device of claim 1. Spruce discloses the claimed invention except for expressly disclosing wherein one or both of the pen tip and the terminal member are spherical. However, Shishido teaches wherein one or both of the pen tip and the terminal member are spherical (Element 51, Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spruce, by substituting the spherical tip of Shishido for the elongated tip of Spruce, because tips accomplish the identical function of detecting a force when pressed against a human tissue.
Regarding Claim 11, Spruce discloses the device of claim 10. Spruce discloses the claimed invention except for expressly disclosing further comprising circuitry for calculating a tissue stiffness from the electrical signal. However, Shishido teaches the benefit of measuring tissue stiffness inside a living body (“Therefore, if the degree of hardness can be detected and used as data for diagnosis, the 
Regarding Claim 16, Spruce discloses device of claim 1, wherein the device is cylindrical in shape overall (See Fig. 4). Spruce discloses the claimed invention except for expressly disclosing wherein the device has a diameter of 1 cm or less. However, Shishido teaches one of the purposes of their device to be to test the hardness of a surface within the living body by being inserted into a living body (Abstract, page 1 line 6-page 4, line 35). Furthermore, the applicant discloses the device as having a diameter of 1 cm or less so it is able to fit inside a laryngoscope with enough room for the user to be able to move around and see the device. A laryngoscope is a type of endoscope. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spruce to be 1 cm or less, because in both Spruce and Shishido the device must be inserted into a body cavity for measurement. 
Regarding Claim 22, Spruce discloses the device of claim 1. Spruce discloses the claimed invention except for expressly disclosing wherein the device has a total weight of less than three pounds. However, there is a limited range of realistic weights for the device of Spruce shown in Fig. 9 that was made of the materials disclosed by Spruce in [0056]. One of ordinary skill in the art could have chosen any of the known potential weights in the finite number of realistic weights with a reasonable expectation of success. Therefore. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the weight of the device of Spruce at less than three pounds, because less than three pounds is in the limited range of realistic weights for Spruce’s device and would have been obvious to try.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spruce in view of McCaffrey et al (US 2018/0310839 Al, hereinafter McCaffrey).
Regarding Claim 7, Spruce discloses the device of claim 1. Spruce discloses the claimed invention except for expressly disclosing wherein the pressure sensor(s) is/are capacitive pressure sensors.  However, McCaffrey teaches wherein the pressure sensor(s) is/are capacitive pressure sensors (“The pressure sensor 104 may be…a capacitive pressure sensor”, [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spruce, with the capacitive pressure sensor of McCaffrey, because all the claimed elements were known in the prior art and one skilled in the art could have substituted the pressure sensor for a capacitive pressure sensor by known methods with no change in the respective function of the device, and the result would yield nothing more than predictable results to one of ordinary skill in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spruce in view of McCaffrey, and further in view of Menguc et al (KR 20140078704 A, hereinafter Menguc).
Regarding Claim 8, modified Spruce discloses the device of claim 7, wherein one pressure sensor is in line with an axis of the shaft (Fig. 5 in Spruce shows element 507 in line with an axis of the shaft). Modified Spruce discloses the claimed invention except for expressly disclosing four pressure sensors, wherein three pressure sensors are distributed at regular intervals radially about the shaft. However, Menguc teaches that three dimentional sensing of pressure improves detection (Abstract). The applicant's specification discloses the three sensors are distributed radially about the shaft in order to provide a three dimensional sensing of force (page 3, lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device of Spruce the three sensors distributed radially about the shaft, in order to obtain 3D sensing and improved detection, as taught by Menguc and the applicant’s own specification.   

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce in view of Hunter et al (US 2011/0054355 Al, hereinafter Hunter).
Regarding Claim 24, Spruce discloses a method for measuring stiffness of a biological tissue, the method comprising: 
providing a dumbbell, the dumbbell having an elongated shape (Element 403, Figs 4 and 5) and comprising a pen tip at a first end (Element 517, Fig. 5, a terminal member at a second end (Element 515, Fig. 5; this is a terminal member of the physically sensing portion of the device) and a shaft (the inside diameter of the housing 403 can be considered a shaft) connecting the pen tip and the terminal member (the interior of the housing contacts both the pen tip and the terminal member); 
contacting the pen tip with the biological tissue (Fig. 9); 
providing a linear actuator ((“he actuator piston 509 together with the actuator and sensor module 501 form a linear actuator”, [0064]).
measuring a force exerted on the terminal member by the biological tissue via the pen tip and the shaft (“513 detects…the displacement of the actuator piston 509 with respect to the sensor 513”, [0059]; the displacement is due to a force exerted on the terminal member via a compression spring, Fig. 5, [0059]).  
Spruce discloses the claimed invention except for expressly disclosing actuating a linear actuator such that the pen tip displaces a portion of the biological tissue. However, Hunter teaches actuating a linear actuator (“…using a Lorentz force linear actuator”, [0012]) such that the pen tip displaces a portion of the biological tissue (“Perturbing the skin may include…”, [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Spruce, with the displacing a portion of the biological tissue of Hunter, because this is a way to measure mechanical properties of the skin such as stiffness, as taught by Hunter (Abstract).
Regarding Claim 25, modified Spruce discloses the method of claim 24, wherein the biological tissue is human biological tissue (See Fig. 9, the device is being used on human biological tissue). 

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce in view of Ottensmeyer (US 2008/0262391 Al, hereinafter Ottensmeyer).
Regarding Claim 14, Spruce discloses the device of claim 13. Spruce discloses the claimed invention except for expressly disclosing wherein the human tissue is vocal folds. However, Ottensmeyer teaches wherein the human tissue is vocal folds (“The present invention provides an instrument for measuring a characteristic of vocal tissues”, [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of modified Spruce on vocal cords, because there is a need for characterizing the viscoelastic behavior of soft tissues, and especially vocal cords, as taught by Ottensmeyer ([0006], [0011]).
Regarding Claim 20, Spruce discloses the device of claim 1. Spruce discloses the claimed invention except for expressly disclosing wherein the pen tip, the terminal member and the shaft are continuous. However, Ottensmeyer teaches wherein the pen tip (Element 18, Fig. 1), terminal member (Element 14, Fig. 1), and the shaft (Element 16, Fig. 1) are continuous (See Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spruce, with the continuous design of Ottensmeyer, because the continuous design is a way to ensure forces can be conveyed between the terminal member and the pen tip, as taught by Ottensmeyer ([0036]). 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce in view of Hunter, and further in view of Ottensmeyer.
Regarding Claim 26, modified Spruce discloses the method of claim 25. Modified Spruce discloses the claimed invention except for expressly disclosing wherein the human biological tissue is vocal folds. However, Ottensmeyer teaches wherein the human biological tissue is vocal folds (“The present invention provides an instrument for measuring a characteristic of vocal tissues”, [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of modified Spruce on vocal cords, because there is a need for characterizing 
Regarding Claim 27, modified Spruce discloses the device of claim 26. Modified Spruce discloses the claimed invention except for expressly disclosing wherein the method is performed in vivo. However, Ottensmeyer teaches wherein the method is performed in vivo (“The contact tip attaches to vocal tissues”, [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of modified Spruce in vivo, because there is a need for characterizing the viscoelastic behavior of soft tissues, and especially vocal cords, as taught by Ottensmeyer ([0006], [0011]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Imoto et al (US 5879312 A), which discloses a hardness tester for tissue inside a living body.
See Leonard et al (US 6063044 A), which discloses a probe for measuring muscle tone.
See Hansma et al (US 7966866 B2), which discloses a probe for indentation of a material for testing properties such as hardness.
See Ludwin et al (US 20140142438 A1), which discloses a probe pressed against tissue, receiving the force and displacement, and calculating tissue thickness.
See Goodyer et al (GB 2446447 A), which discloses a probe for testing the visco-elastic properties of vocal folds.
See Oberzaucher et al (AT 515976 B1), which discloses a pen-shaped device for detecting involuntary muscle contractions in patients.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791